Citation Nr: 1706297	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-30 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO granted service connection for bilateral hearing loss evaluating it as noncompensably disabling, effective March 15, 2010.  The Veteran filed a notice of disagreement (NOD) with respect to this decision in October 2010.  The statement of the case (SOC) regarding this claim was issued in September 2012, and the Veteran perfected his appeal of this claim in September 2012.  

The Veteran appeared and provided testimony before the undersigned in November 2016.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

Throughout the appeal period, the Veteran has manifested no worse than Level I hearing acuity in his right ear and Level II hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records have been associated with the claims file.  Specifically, treatment records issued by the Veteran's private audiologist have also been associated with his claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA afforded the Veteran audiological examinations in August 2010 and April 2016.  
Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on audiological evaluations of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination reports and opinions, along with the VA and private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  
	
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

Analysis

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current disability rating assigned by the RO.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Regulations specifies that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

The rows in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the column appropriate for the numeric designation for the ear having the better hearing acuity and the row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  In this regard, audiometric test findings which appear to have been issued from a private audiologist, S.B., and dated in January 2010, as well as audiological test findings issued from the Nevada County Hearing Aid Center, and dated in March 2010, have been associated with the claims file.  The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents below.  The January 2010 report reflects that the Veteran's right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz were 10, 10, 55, and 80, respectively, and his left ear auditory thresholds in the same frequencies were shown to be 15, 25, 100, and 95.  Unfortunately, there was no speech discrimination tests conducted during this evaluation so the report is not adequate for rating purposes.  The March 2010 audiological report reflects that the Veteran's right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz were 10, 10, 55 and 90, and his left ear auditory thresholds in the same frequencies were 10, 35, 90, and 95.  Unfortunately, this report is not adequate for rating purposes.  Although the speech discrimination tests were conducted during this evaluation, it appears that the Word List W-22 speech discrimination test was used rather than the Maryland CNC controlled speech discrimination test.  See 38 C.F.R. § 4.85 (a) (2016) (noting that an examination for hearing impairment for VA purposes must include a Maryland CNC controlled speech discrimination test).  As such, the Board is unable to determine the disability rating for the Veteran's hearing loss based on these audiometric findings alone.  

The Veteran was afforded a VA audiological examination in August 2010.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 5, 10, 55 and 95, respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 10, 30, 90 and 100, respectively.  The average pure tone threshold was 41 in the right ear and 58 in the left.  Speech recognition ability was 96 percent in the both ears.  The results of the August 2010 examination correspond to Level I hearing in the right ear, and Level II hearing for the left ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether an initial compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the August 2010 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

The record reflects that the Veteran underwent another VA audiological evaluation in April 2016.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 15, 10, 70 and 95, and left ear auditory thresholds in the same frequencies as 30, 35, 105+ and 105+.  The average pure tone threshold was 48 in the right ear and 69 in the left.  Speech recognition ability was 98 percent in the right ear and 96 percent in the left ear.  The results of the April 2016 examination correspond to Level I hearing in the right ear, and Level II hearing in the left ear in Table VI.  See 38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.

The Board has also considered whether an initial compensable rating for hearing loss is warranted under 38 C.F.R. § 4.86.  During his examination, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the currently assigned noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  Therefore, the Veteran is not entitled to an initial compensable evaluation for his service-connected bilateral hearing loss pursuant to 38 C.F.R. § 4.86(b).  

Based on these results, the Board concludes that an initial compensable rating for the Veteran's bilateral hearing loss is not warranted.  It is apparent that the assigned noncompensable disability evaluation for the appeal period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends that his bilateral hearing loss was more severe, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The above determination is based upon consideration of applicable rating provisions.  In addition, both VA examination reports specifically address the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the August 2010 VA examination, when asked how his hearing loss impacts the ordinary conditions of his daily life as well as his ability to work, the Veteran indicated that he had retired in 2000 and was not currently employed.  However, he did note that he experiences difficulty when multiple sounds or background noise is present.  At the April 2016 VA audiological examination, after interviewing and evaluating the Veteran, the examiner diagnosed the Veteran with having sensorineural hearing loss in both ears.  When asked whether the Veteran's hearing loss impacts the ordinary conditions of his daily life, including his ability to work, the examiner determined that it did not.  

The Board has considered the statements made by the Veteran in which he asserted that his hearing loss disability warrants a compensable rating.  However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a compensable rating is not warranted.  

Therefore, the Board finds that the preponderance of the evidence is against a compensable schedular rating for hearing loss.  Hence the appeal as to a higher schedular rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  The rating criteria for hearing loss is based on a claimant's hearing acuity.  An evaluation in excess of the assigned rating is provided for manifestations of the service-connected hearing loss, but the evidence reflects that those manifestations are not present in this case.  Essentially, the Veteran reports that his hearing acuity is poor and that he has poor word recognition.  As noted above, the Veteran primarily complains that his hearing impairment affects his ability to hear conversations if multiple sounds or background noises are present.  Those reports do not make his disability picture an unusual or exceptional one.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria, which accounts for both auditory thresholds and word recognition.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has only been service-connected for bilateral hearing loss, and there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by the veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  At the August 2010 VA examination, the Veteran provided his occupational history and stated that following his military service, he sold real estate for a while, worked as a California Highway Patrol (CHP) traffic officer for a year and half, and then worked as a customer service manager for a commercial airline for twenty-nine years prior to retiring in 2000.  While acknowledging the possible effects his hearing impairment has on his ability to hear conversations, as well as the television and radio, when there is significant background noise present, the Veteran reportedly retired in 2000 and his decision to retire was voluntary.  Indeed, there is nothing in the record to indicate that he cannot obtain or maintain any form of employment as a result of his hearing impairment.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect that he is unable to obtain or maintain his employment as a result of his hearing loss.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for bilateral hearing loss and thus the Board finds it unnecessary to consider entitlement at this juncture.  

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


